Mr. Justice Dean,
dissenting:
A man representing himself as John Ashley called upon Dr. Herman S.Bissey, at his residence No. 1630 North Sixteenth *239street,in the city of Philadelphia; he was entirely unknown to Bissey, hut pretended that he desired to purchase a house and lot, No. 2352 North Broad street, a property owned by Bissey, and which he wanted .to sell. They agreed on the terms, and Ashley got from Bissey his deed for the premises, on the pretense that he wanted to have it examined, and took it away with him, first, however, paying $5.00 on account. With the deed in his possession, Ashley called upon R. Taylor Middleton, a real estate broker of unquestioned good character, and representing himself as Dr. Herman S. Bissey, the grantee in the deed, opened with him negotiations for a loan of $5,000 on a mortgage of the property. Bissey was unknown to Middleton ; the latter, assuming the truthfulness of the representations, introduced Ashley to the Land Title and Trust Company, this plaintiff, as Bissey, the grantee in the deed, that he might procure a title insurance policy on the premises, and also as a party who might place for him the mortgage loan. Bissey was wholly unknown to the officers of the company. The title was insured and the loan granted. The “ Title department ” of the ■company took the mortgage, and delivered to the pretended mortgagor, Bissey, its check, as follows:
“Philadelphia, Nov. 1, 1897.
•“The Land Title and Tjrttst Company:
“Pay to the order of Herman S. Bissey four thousand nine hundred and twenty-two and. -^¶5¶ dollars. Pro. of Mtg. on No. 2352 N. Broad St.
“ William R. Nicholson, President.
•“ $4,922.25. J. Lokd Rigby, Settlement Clerk.”
The pretended Bissey then forged the name of Herman S. Bissey on back of the check, and followed this with indorsement of name G. B. Rogers, and presented it for deposit to the .account of the latter, at the Northwestern National Bank, this .appellant; the bank accepted it, indorsed it for collection, and by its messenger sent it back to the “ Title company,” by whom .it was paid in the ordinary course of business. The man who assumed the name of Rogers, soon after,-by checks on the National Bank, drew out the money. In about six months there■after, the Title company discovered the forgery of Bissey’s .name, and the worthlessness of the mortgage. Demand for *240payment being refused by the National Bank, this suit was. brought. There was no dispute as to the facts; the court below directed the jury to find for plaintiff, and we have this appeal by the National Bank, defendant, assigning for error, the-peremptory instruction of the court below. A majority of my brethren are of opinion the court erred; I think it was. right. I put the case wholly upon the principle or rule, that,, where one of two innocent persons must suffer by the wrong-of a third, he shall stand the loss, whose fault or neglect made-, the loss possible. Now notice the facts, as concerns the Land Title company. It transacts business of millions of dollars, annually in a large city; insures titles and places mortgages; probably, not one tenth of those who deal with it are personally known to its officers; how shall it identify them, and thus guard against swindlers ? It seems to me, the only practicable-way is, to have its customers introduced by reputable businessmen who are known to the officers. That was the method pursued here. Mr. Middleton, well known to the bank, who had himself been imposed upon, introduced the swindler to the-Title company as Dr. Herman S. Bissey, the owner of premises-No. 2352; and this pretended Bissey had the deed in his possession. Shall the company call in other reputable business men to-corroborate one whose prudence and integrity are unquestioned ?' The company, in the exercise of all the care that any reasonable rule of law or business conduct required, necessarily assumed, that Mr. Middleton represented the truth when he said to them, in effect: This man is Dr. Herman S. Bissey, the-, owner of premises No. 2352 North Broad street. It is argued, that if the Title company had paid in bank bills, instead of by check, it would have been the loser. A sufficient answer to-this is, that it did not pay in bank bills, but by check. A conjecture as to what might have been the case on some other-state of facts, helps us not in determining the issue. We may-conjecture, that if, without being identified by one well known, to it, the Title company had assumed the identity of Bissey from the mere possession by him of the deed, the loss would have been its own. But to impose the penalty; we must assume some degree of fault or neglect on part of the Title company ; the proof is undisputedly the other way; it did not pay the swindler the money; it did not deliver to him its check. *241■until his identity was vouched for by one in every way worthy of belief. The pretended Bissey had the check; he, with very rare exceptions, could not have drawn the money at any bank teller’s window in this city without proof of identity, that is, that he was Dr. Herman S. Bissey, the payee. It is argued, that if the swindler had gone from the “ Title department ” to the company’s paying teller, in the same building, it would have been cashed without proof of identity; if he had done so, and received the money, that would have been the fault of the paying teller, and of course the Title company would have had to bear the loss; but he did not present it to the paying teller of the drawer. Why ? Because, it is fair to assume he wanted no questions asked by one who might know the real Bissey, or require that some one vouch for him as the real Bissey. In fact, he had concocted and prepared a plan to cheat the defendant bank; one by which he could get the check cashed without identification. We take the testimony of defendant’s cashier. He' says the check drawn November 1 in favor of Bissey was received by him on deposit, November 3, from George B. Rogers, it having been previously indorsed by Bissey. Being the second indorser, the cashier had a right to assume Rogers guaranteed the genuineness of Bissey’s signature, the payee; but who was Rogers, who guaranteed the genuineness of the indorsement of payee in a $5,000 check? The cashier says, a man representing himself to be Rogers, called at the bank with his wife less than three weeks before, and rented a safe deposit box, with instructions that his wife was to have access to it; he had no introduction, but said he lived in the neighborhood, and told a “ pretty straight story; ” the bank designated a box.for him; the assumed Rogers then came several times and apparently used the box, then on November 3, as we have said, less than three weeks afterwards, deposited the land title check; in about four weeks more drew it all out but twenty-five cents; the bank had not heard of or known him before the renting of the box; it has not heard of him since he drew the last check. Whether his real name was Rogers, except from the “ pretty straight story ” he told the cashier, no one knows, for the bank made no further inquiry; whether he ever did business in Philadelphia, or resided in the neighborhood of the bank, no one knows, for inquiry since has *242resulted in no information. Yet this defendant bank, on the guarantee of a total stranger, accepts as genuine the forged indorsement of Bissey, and in collecting the check, represents to the Land Title Company by its own indorsement, that the preceding ones are genuine. It could not have got the money out of which it was defrauded, unless it had done so. On these facts, and not a single one of them is disputed, whose neglect enabled the wrongdoer to successfully perpetrate the cheat? The Title company did not accept a “ pretty straight story ” from him ,- Middleton had to introduce and vouch for him; he did not present the check to the paying teller of that company when he had 'possession of it, for, as stated by Mr. Nicholson, the president, that officer had nothing whatever to do with or knowledge concerning the operations of the real estate department ; the wrongdoer believed or feared identification would be required there. He preferred the bank which believed a total stranger’s “ pretty straight storj^ ” and the result shows that while his conduct was crooked, his judgment was correct. Everyone 'connected with#this transaction was deceived by the pretexts of the swindler, except the Land Title Company, the one now, by the judgment of this court made to suffer. Dr. Bissey, allured by the prospects of a sale, trusts a total stranger with possession of his deed; Mr. Middleton believes he is Dr. Bissey, because he says so, and exhibits Bissey’s deed; the defendant believes he is Rogers, because he says so, rents him a box, opens with him an account, accepts his say as to the genuineness of Bissey’s forged signature, undoubtedly forged by himself. The Title company believes nothing he says ; it does believe what Middleton says, for it could not do otherwise, without practically stopping business.
The fraud was only possible, in view of the undisputed facts, because of the childish credulity and consequent neglect of the most ordinary business precautions by defendant.
I would affirm the judgment.
Gkeen, C. J., concurs in the foregoing dissenting opinion.
The judgment entered by the Supreme Court in the above case was amended on May 29, 1900, upon petition of the appellant by granting a new venire..